PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/497,082
Filing Date: 24 Sep 2019
Appellant(s): Covidien LP



__________________
Francesco Sardone
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 24, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 5, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claims 1-4, 7-9, 13-19 & 60 are rejected under 35 U.S.C. § 103 as being unpatentable over Sidar et al. (hereinafter “Sidar”) (US 2016/0345814) in view of Huang et al. (hereinafter “Huang”) (US 2016/0007833).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sidar et al. (hereinafter "Sidar") (US 2016/0345814) in view of Huang et al. (hereinafter "Huang") (US 2016/0007833) as applied to Claim 1 above, and further in view of Endo et al. (hereinafter "Endo") (US 2010/0069713).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sidar et al. (hereinafter "Sidar") (US 2016/0345814) in view of Huang et al. (hereinafter "Huang") (US 2016/0007833) as applied to Claim 1 above, and further in view of Le et al. (hereinafter "Le") (US 2012/0182631).
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-10 of copending Application No. 16/497,111 in view of Sidar et al. (hereinafter "Sidar") (US 2016/0345814), Huang et al. (hereinafter "Huang") (US 2016/0007833), Endo et al. (hereinafter "Endo") (US 2010/0069713) and Le et al. (hereinafter "Le") (US 2012/0182631).
(2) Response to Argument
In response to Appellant’s arguments, see Pages 6-9, that the proposed motivation to modify the device of Sidar with the teachings of Huang is flawed, Examiner respectfully disagrees. Examiner would first like to discuss the similarities between Appellant’s Claims 1 & 13 and Sidar. Claims 1/13 and Sidar both disclose an endoscope (Sidar Fig. 2A, an endoscope 202; Sidar, [0096]), a handle (Sidar Fig. 2A, a handle 204; Sidar, [0096]), an elongated body (Sidar Fig. 2A, an elongated shaft 206; Sidar, [0096]), a camera (Sidar Fig. 3C, a camera 236; Sidar, [0038] & [0112]), a light source (Sidar Fig. 2C, a plurality of illuminators 242; Sidar, [0114]), a processor (Sidar Fig. 15A, a processor 1510; Sidar, [0226]) and a controller (Sidar Fig. 15A, a control circuit of the processor 1510; Sidar, [0226]). 
Regarding the camera 236 of Sidar, where the similarities between Claims 1/13 and Sidar diverge, Sidar discloses the camera 236 comprising a single image sensor and “a lens assembly [emphasis added]” (Sidar; [0036]. Given that the lens assembly of Sidar could include a lens train or a plurality of lenses (both common in the art), Examiner indicated that, under 35 U.S.C. § 102(a)(1), Sidar fails to explicitly disclose wherein the camera consisting essentially of only a single image sensor and a single lens, as required by Claims 1/13. As such, Examiner relied on the teaching of Huang to remedy the deficiencies of Sidar. 
Huang teaches an endoscope (Huang Fig. 7, an endoscope 110; Huang, [0031]), an elongated body (Huang Fig. 7, an elongated body 114; Huang, [0032]) and a camera (Huang Figs. 7 & 8, a camera 140; Huang, [0033]) consisting essentially of one image sensor (Huang Figs. 7 & 8, an image sensor 142; Huang, [0033]) and a lens (Huang Figs. 7 & 8, a free focus lens 144; Huang, [0034]). Given that the camera 140 of Huang includes only the image sensor 142 and the lens 144, with no additional elements, Examiner modified the camera 236 of Sidar to include only one image sensor and only one lens, as taught by Huang. 
Examiner’s, allegedly flawed, motivation to modify the camera of Sidar with the teachings of Huang is to “take up less space at the distal end (Huang; [0034])” (see Page 5, of Final Office Action mailed November 5, 2021). Appellant alleges that, while Para. [0034] of Huang discusses taking up less space at the distal end, the type of lens used in Huang, not the number of lenses, explicitly achieves the desired shorter endoscopic portion.
Examiner agrees, as previously noted in Box 12 of the Advisory Action, mailed January 13, 2022, that Para. [0034] of Huang discusses the use of a focus free lens (a type of lens) instead of traditional relay lenses and that the type of lens, not the number of lenses, explicitly enables the lens to take up less space at the distal end. Examiner, however, cited Para. [0034] of Huang not as an explicit motivation, but instead to identify that Huang implicitly taught a relationship between image sensor/lens selection (both number and type) and distal end size. This implicit teaching from Para. [0034] of Huang would, subsequently, have made the combination obvious to one of ordinary skill in the art (see MPEP § 2143(I)(G)).
Additionally, even if Huang lacked any hint of suggestion to modify Sidar, the court has held that an implicit motivation to combine still exists when the resulting combination would provide technology-independent improvements that would make the device more desirable (see MPEP § 2143(I)(G), MPEP § 2144(II) & DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)). Specifically, in DyStar, the court held that making a device smaller would be universally desired to enhance the commercial opportunities of the improved device (Id.). Therefore, modifying Sidar with Huang to simply make the distal end smaller would provide sufficient implicit motivation for one of ordinary skill in the art to combine the references.
Finally, the court has also held that an implicit motivation to combine further exists in the common sense of one of ordinary skill in the art (see MPEP § 2141, MPEP § 2143.01 & Arendi v. Apple, 832 F.3d 1355, 1363, 119 USPQ2d 1822, 1827 (Fed. Cir. 2016)). Specifically, in Arendi, the court concluded common sense can supply a limitation missing from the prior art as long as it is supported by evidence and a reasoned explanation (Id.). Therefore, common sense dictates that by reducing the number of lenses at the distal end to a single lens, the size of the distal end would also be reduced as fewer components would require less space.
In response to Appellant’s arguments, see Page 9, that Sidar includes multiple viewing elements and therefore one of ordinary skill in the art would not be motivated to include only one image sensor and only one lens, Examiner respectfully disagrees. Examiner agrees with Appellant that Sidar includes multiple viewing elements (i.e., cameras). Specifically, the tip portion 230 of Sidar includes a front pointing viewing element 236 (identified by Examiner as “a camera 236”), a first side pointing viewing element 256, and a second side pointing viewing element 276 (Sidar; [0112]). In Examiner’s rejection, however, only the front pointing viewing element 236 is cited and, subsequently, only the components of the front pointing viewing element 236 are modified by Huang. Therefore, even though the two side pointing viewing elements 256/276 are not modified by Huang, the modified tip portion 230 of Sidar would still be smaller than unmodified Sidar.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
Conferees:
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795 
                                                                                                                                                                                                       /ANDREW M GILBERT/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.